Proceeding pursuant to CPLR article 78 to review a determination of the State of New York Department of Motor Vehicles Appeals Board, dated October 30, 2003, which confirmed the determination of an Administrative Law Judge, dated January 16, 2003, made after a hearing, finding that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The petitioner, which owned a truck that was stopped by Officer Brice of the New York City Police Department, Truck Enforcement Unit, at a weigh station, contends that while Officer Brice and other officers at the weigh station might have been stopping trucks pursuant to a nondiscriminatory pattern of selection (see People v Scott, 63 NY2d 518, 524-525 [1984]), the petitioner’s truck, which was found to have exceeded certain weight limitations, was not stopped in accordance with that plan. However, this specific contention, which is raised for the first time in this proceeding, is not properly before the Court (see Matter of Willets Point Contr. Corp. v Department of Motor *555Vehs. of State of N.Y., 227 AD2d 411 [1996]). In any event, the contention is without merit, as the determination of the Administrative Law Judge that the petitioner’s truck was stopped in accordance with the plan was supported by substantial evidence (see Matter of Metro Demolition Contr. Corp. v Martinez, 12 AD3d 513, 513-514 [2004]; Matter of Masons v Martinez, 8 AD3d 671, 672 [2004]; Matter of City Hawk Indus, v Martinez, 2 AD3d 635, 635-636 [2003]). Florio, J.P., Krausman, Skelos and Covello, JJ., concur.